Filed 2/23/21 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




    THE PEOPLE,                                                                                C087233

                    Plaintiff and Respondent,                                     (Super. Ct. No. 17CF06642)

           v.

    TRACI RENAE WRIGHT,

                    Defendant and Appellant.




         Defendant appeals a judgment entered following her guilty plea to grand theft
(Pen. Code, § 487, subd. (a))1 and sentence of three years in county prison with 731 days
suspended for mandatory supervision (§ 1170, subd. (h)(5)). She argues: (1) two special
conditions of mandatory supervision are unconstitutionally overbroad such that they must
be modified or stricken and (2) certain fees imposed at sentencing violate due process in




1   Undesignated statutory references are to the Penal Code.

                                                             1
light of People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas) requiring remand for an
ability to pay hearing. While defendant has forfeited any as-applied constitutional
challenge because she did not object to these special conditions at sentencing, we
conclude the two special conditions are not facially overbroad. As to the mandatory
fines, we disagree with Dueñas and conclude no ability to pay hearing was required prior
to imposing these fees. The judgment is affirmed.
                     FACTUAL AND PROCEDURAL HISTORY
        Defendant pleaded guilty to grand theft in excess of $950 (§ 487, subd. (a); count
2) in exchange for dismissal of the remaining burglary count (§ 459; count 1) and
dismissal with a Harvey2 waiver of at least one other misdemeanor case. The parties
stipulated the factual basis for her plea would be represented in the probation report,
which relayed that defendant was found in possession of several items belonging to her
former roommate, who had been arrested a few days before. Defendant took this
property while the former roommate was incarcerated and after defendant’s permission to
be at the former roommate’s house was revoked. In the dismissed misdemeanor case,
defendant was charged with possession drug paraphernalia (Health & Saf. Code,
§ 11364) and petty theft of lost property (§ 485) based upon her taking of a wallet left in
a dressing room and possession of a methamphetamine pipe and 13 syringes.
        Defendant was sentenced on May 10, 2018. The court denied defendant’s request
for probation finding she did not meet the required unusual case criteria for eligibility.
Instead, the court sentenced defendant to serve three years in county prison with 731 days
suspended for mandatory supervision (§ 1170, subd. (h)(5)). Included within the terms of
mandatory supervision were two challenged special conditions requiring defendant waive
her right to confidentiality for certain records, which we will discuss in greater detail,




2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
post. The court further ordered defendant participate in drug and alcohol counseling, as
well as testing.
       The court also imposed a $300 restitution fine (§ 1202.4, subd. (b)), a $300
suspended mandatory supervision revocation fine (§ 1202.45, subd. (b)), a $40 court
operations assessment fee (§ 1465.8), and a $30 conviction assessment fee (Gov. Code,
§ 70373). Finally, the court imposed a $39 theft fine (§ 1202.5), but did not require that
defendant pay the cost of her presentence investigation report and found she was unable
to reimburse the county for her defense. Defendant timely appealed.
                                      DISCUSSION
                                             I
                   The Special Conditions of Mandatory Supervision
       Defendant challenges two special conditions of mandatory supervision on the
grounds that they are overbroad under the Fourteenth Amendment to the federal
Constitution. Defendant did not object to these conditions in the trial court, and thus, her
arguments must be limited to a facial challenge of the conditions. (In re Sheena K.
(2007) 40 Cal.4th 875, 881, 888-889.) Accordingly, these conditions are facially
overbroad only if they could never be constitutionally applied to any person on
mandatory supervision. (See id. at pp. 885-889 [forfeiture for nonobjection does not
apply if the constitutional challenge presents a pure question of law that may be resolved
without resorting to the appellate record].) Having completed our de novo review for
facial overbreadth (People v. Stapleton (2017) 9 Cal.App.5th 989, 993), we reject
defendant’s challenge.
       Mandatory supervision is “akin to a state prison commitment,” and more similar to
parole than to probation. (People v. Fandinola (2013) 221 Cal.App.4th 1415, 1422-
1423.) Accordingly, courts review the terms of supervised release “under standards
‘parallel to those applied to terms of parole.’ ” (People v. Malago (2017) 8 Cal.App.5th
1301, 1306.)

                                             3
         “ ‘In California, parolee status carries distinct disadvantages when compared to the
situation of the law-abiding citizen. Even when released from actual confinement, a
parolee is still constructively a prisoner subject to correctional authorities. [Citations.]
The United States Supreme Court has characterized parole as “an established variation on
imprisonment” and a parolee as possessing “not . . . the absolute liberty to which every
citizen is entitled, but only . . . the conditional liberty properly dependent on observance
of special parole restrictions.” [Citations.] Our own Supreme Court holds a like opinion:
“Although a parolee is no longer confined in prison his custody status is one which
requires . . . restrictions which may not be imposed on members of the public generally.”
[Citations.]’ [Citation.]” (People v. Martinez (2014) 226 Cal.App.4th 759, 763.)
         The fundamental goals of parole are “ ‘to help individuals reintegrate into society
as constructive individuals’ [citation], ‘ “to end criminal careers through the rehabilitation
of those convicted of crime” ’ [citation] and to [help them] become self-supporting.” (In
re Stevens (2004) 119 Cal.App.4th 1228, 1233.) In furtherance of these goals, “[t]he
state may impose any condition reasonably related to parole supervision.” (Ibid.) These
conditions “must be reasonably related to the compelling state interest of fostering a law-
abiding lifestyle in the parolee.” (Id. at p. 1234.)
         “The essential question in an overbreadth challenge is the closeness of the fit
between the legitimate purpose of the restriction and the burden it imposes on the
defendant’s constitutional rights—bearing in mind, of course, that perfection in such
matters is impossible, and that practical necessity will justify some infringement.” (In re
E.O. (2010) 188 Cal.App.4th 1149, 1153.)
         Here, defendant challenges special condition Nos. 40 and 56. These conditions
state:
         “40. Within 72 hours of being granted probation or your release from jail (either
time served or when placed on a jail program i.e. SWAP, ESP) report to the Butte
County Behavioral Health Department and cooperate in any psychiatric or

                                               4
psychological treatment, testing, or counseling which may be suggested or recommended
by Butte County Behavioral Health Department. You must authorize the release of
any type of reports or records (written or oral) from any psychiatrist, physician,
psychologist, or counselor to the Court, Probation Department, and District Attorney’s
Office. Do not terminate your participation in counseling or treatment, unless approved
by your Probation Officer and Butte County Behavioral Health Department staff.
[¶] . . . [¶]
         “56. Waive any confidentiality regarding your participation in ordered program(s)
so that information regarding your performance and progress of any court ordered
treatment or medical program(s) can be provided to the Court, your attorney, the District
Attorney and any treatment or healthcare providers. Sign any documents necessary to
waive confidentiality; it being understood, however, that by signing your name below,
you are authorizing your treatment provider or program staff to release information as
may be requested by the Court or the Probation Department.”
         Defendant objects to the temporal breadth of the release in special condition No.
40 and that the information to be released is to be provided to the district attorney and
also prospective treatment providers as set forth in special condition Nos. 40 and 56. We
are unconvinced.
         These conditions are not overbroad in reference to any person placed on
mandatory supervision. On the contrary, they are appropriate for this particular
defendant, who suffers from untreated borderline personality disorder, posttraumatic
stress disorder, and drug-induced schizoaffective disorder, and has unchallenged
mandatory conditions requiring her to participate in mental health assessments and
associated counseling, refrain from using drugs or alcohol, submit to drug testing, enter
and complete a residential drug treatment program, and refrain from living in an place
that has not been approved as a “clean and sober living environment.” Thus, clearly it



                                              5
cannot be said the conditions would not appropriate for any individual subject to
mandatory supervision.
       Further, assuming without deciding that an individual on mandatory supervision
has a federal constitutional right to privacy in these records (see People v. Garcia (2017)
2 Cal.5th 792, 809-810 (Garcia); People v. Gonzales (2013) 56 Cal.4th 353, 385
(Gonzales)), access to that person’s complete health history would be an essential part of
determining the appropriateness of any treatment while on mandatory supervision. This
includes not only what treatment to seek, but whether an individual treatment provider or
program is matched to meet those treatment needs. In order to assess that match, access
to these records by all parties involved is a practical necessity.
       Finally, access to these records is similarly required in order to weigh an
individual on mandatory supervision’s compliance with and progress through any
mandated treatment. (See In re Christopher M. (2005) 127 Cal.App.4th 684, 695
[upholding condition requiring disclosure of all records concerning court-ordered medical
and psychological treatment to probation officer and court], disapproved on other
grounds in Gonzales, supra, 56 Cal.4th at p. 375, fn. 6.; Id. at pp. 357, 388 [no violation
of defendant’s assumed federal right to privacy resulting from government introduction
of psychotherapist information at sexually violent predator proceeding]; Garcia, supra,
2 Cal.5th at p. 811 [upholding condition allowing essential communication of
psychotherapist, probation officer, and polygraph examiner].) Therefore, defendant has
not shown the disclosure required by special condition Nos. 40 and 56 “[are] not ‘tailored
carefully and reasonably related to the compelling state interest in reformation and
rehabilitation.’ [Citations.]” (In re E.O., supra, 188 Cal.App.4th at p. 1153.)
                                              II
                           The Requested Ability to Pay Hearing
       Defendant challenges imposition of the $30 conviction assessment fee (Gov.
Code, § 70373) and the $40 court operations assessment fee (§ 1465.8) without an ability

                                               6
to pay hearing and requests remand for such a hearing in light of Dueñas, supra,
30 Cal.App.5th 1157. In the event this court finds this argument was not forfeited, the
People concur.
       We agree with defendant that the Dueñas claim is not forfeited, as an objection
based on the due process argument accepted in Dueñas would be “based on a newly
announced constitutional principle that could not reasonably have been anticipated at the
time of trial,” and thus the failure to object on that basis does not result in forfeiture.
(People v. Castellano (2019) 33 Cal.App.5th 485, 489; contra, People v. Bipialaka
(2019) 34 Cal.App.5th 455, 464; People v. Frandsen (2019) 33 Cal.App.5th 1126, 1154-
1155.) However, we cannot accept the People’s concession as we shall explain.
       The Dueñas court held that due process prohibits a trial court from imposing court
assessments under section 1465.8 and Government Code section 70373, and requires the
trial court to stay execution of any restitution fines unless it ascertains by hearing the
defendant’s ability to pay those assessments and fines. (Dueñas, supra, 30 Cal.App.5th
at p. 1164.) To support this conclusion, Dueñas relied on two lines of due process
precedent. First, it cited authorities addressing access to courts and waiving court costs
for indigent civil litigants. Second, it relied on due process and equal protection
authorities that prohibit incarceration based on a defendant’s indigence and inability to
pay a fine or fee. (Id. at pp. 1165-1166, 1168.) The court also concluded that imposing
costs on indigent defendants “blamelessly” unable to pay them transformed a “funding
mechanism for the courts into additional punishment.” (Id. at p. 1168.)
       People v. Hicks (2019) 40 Cal.App.5th 320, review granted November 26, 2019,
S258946 (Hicks) rejected the reasoning of Dueñas, under both lines of due process
authority. Hicks observed that imposition of fees after a determination of guilt does not
deny a criminal defendant’s access to the courts and does not interfere with a defendant’s
right to present a defense or challenge a trial court’s rulings on appeal. (Id. at p. 326.)
Further, imposition of fees, without more, does not result in incarceration for nonpayment

                                               7
of fines and fees due to indigence; thus, it does not infringe on a fundamental liberty
interest. (Ibid.)
       Our Supreme Court is now poised to resolve this question, having granted review
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019,
S257844, which agreed with the court’s conclusion in Dueñas that due process requires
the trial court to conduct an ability to pay hearing and ascertain a defendant’s ability to
pay before it imposes court facilities and court operations assessment fees under section
1465.8 and Government Code section 70373. (Kopp, at pp. 95-96.)
       In the meantime, we join several other courts in concluding that the principles of
due process do not require determination of a defendant’s present ability to pay before
imposing the fees at issue in Dueñas and in this proceeding. (People v. Kingston (2019)
41 Cal.App.5th 272, 279; Hicks, supra, 40 Cal.App.5th at p. 329, review granted; People
v. Aviles (2019) 39 Cal.App.5th 1055, 1069; People v. Caceres (2019) 39 Cal.App.5th
917, 928.) Having done so, we reject defendant’s Dueñas challenge.
                                      DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                  HOCH, J.

We concur:



 /s/
HULL, Acting P. J.



 /s/
DUARTE, J.


                                              8